Case 1:20-cv-01429-LPS Document 59 Filed 10/29/20 Page 1 of 14 PageID #: 1477




                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE


  STATE OF DELAWARE, ex rel.
  KATHLEEN JENNINGS, Attorney General of
  the State of Delaware,

                 Plaintiff,
                                            Civil Action No. 20-cv-01429-LPS
                    v.

  BP AMERICA INC., BP P.L.C., CHEVRON
  CORPORATION,
  CHEVRON U.S.A. INC., CONOCOPHILLIPS,
  CONOCOPHILLIPS COMPANY, PHILLIPS
  66, PHILLIPS 66 COMPANY, EXXON
  MOBIL CORPORATION, EXXONMOBIL
  OIL CORPORATION, XTO ENERGY INC.,
  HESS CORPORATION, MARATHON OIL
  CORPORATION, MARATHON OIL
  COMPANY, MARATHON PETROLEUM
  CORPORATION, MARATHON
  PETROLEUM COMPANY LP, SPEEDWAY
  LLC, MURPHY OIL CORPORATION,
  MURPHY USA INC.,
  ROYAL DUTCH SHELL PLC, SHELL OIL
  COMPANY, CITGO PETROLEUM
  CORPORATION, TOTAL S.A., TOTAL
  SPECIALTIES USA INC., OCCIDENTAL
  PETROLEUM CORPORATION, DEVON
  ENERGY CORPORATION, APACHE
  CORPORATION, CNX RESOURCES
  CORPORATION, CONSOL ENERGY INC.,
  OVINTIV, INC., and AMERICAN
  PETROLEUM INSTITUTE,

                Defendants.


STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF TIME
        TO MOVE, ANSWER OR OTHERWISE RESPOND
 Case 1:20-cv-01429-LPS Document 59 Filed 10/29/20 Page 2 of 14 PageID #: 1478




       WHEREAS, on September 10, 2020, Plaintiff, the State of Delaware (“Plaintiff”), filed a

217-page complaint against 31 defendants in the Delaware Superior Court, C.A. No. N20C-09-097

AML CCLD;

       WHEREAS, on October 23, 2020, Defendants Chevron Corp. and Chevron U.S.A., with

the consent of all properly joined and served defendants, timely removed this action from Delaware

Superior Court to this Court;

       WHEREAS, Plaintiff intends to file a Motion to Remand, which defendants intend to

oppose;

       WHEREAS, defendants also intend to file threshold motions, including Motions to Dismiss

pursuant to Fed. R. Civ. P. 12, and certain defendants object to the exercise of personal jurisdiction,

and intend to file Motions to Dismiss pursuant to Fed. R. Civ. P. 12(b)(2) (collectively “Motions to

Dismiss”);

       WHEREAS, certain defendants’ Motions to Dismiss or other responses to the Complaint

are currently due by October 30, 2020;

       WHEREAS, the parties have met and conferred to reach an agreed-upon briefing schedule

on the anticipated motion to remand and Motions to Dismiss to present to the Court for approval

and require additional time to prepare such a proposed schedule;

       WHEREAS, in the interim, the parties have agreed that the deadline for all defendants in

this action to move, answer or otherwise respond to the Complaint shall be extended up to and

including November 30, 2020;

       WHEREAS, no prior extension of the time for any of the defendants to move, answer or

otherwise respond to the Complaint has been requested from or granted by this Court;




                                                  2
 Case 1:20-cv-01429-LPS Document 59 Filed 10/29/20 Page 3 of 14 PageID #: 1479




        WHEREAS, this extension of time will not alter the date of any event or deadline already

fixed by Court order; and

        WHEREAS, this stipulation is not intended to operate as an admission of any factual

allegation or legal conclusion and is submitted subject to and without waiver of any right, defense,

affirmative defense, or objection, including lack of subject matter jurisdiction and lack of personal

jurisdiction;

        NOW, THEREFORE, the parties hereby stipulate that all defendants named in this action

shall have until November 30, 2020 to move, answer or otherwise respond to the Complaint.


                                              Respectfully submitted,

Dated: October 29, 2020                          By: /s/ David E. Wilks
                                                    David E. Wilks

/s/ Christian Douglas Wright                      WILKS LAW, LLC
Christian Douglas Wright (#3554)                  David E. Wilks
Director of Impact Litigation                      dwilks@wilks.law
Jameson A.L. Tweedie (#4927)                      4250 Lancaster Pike, Suite 200
Special Assistant Deputy Attorney General         Wilmington, DE 19805
Ralph K. Durstein III (#0912)                     Telephone: 302.225.0858
Deputy Attorney General
DELAWARE DEPARTMENT OF JUSTICE                    GIBSON, DUNN & CRUTCHER LLP
820 N. French Street                              Theodore J. Boutrous, Jr., pro hac vicepending
Wilmington, DE 19801                              William E. Thomson, pro hac vice pending
(302) 577-8600                                    333 South Grand Avenue
christian.wright@delaware.gov                     Los Angeles, CA 90071
jameson.tweedie@delaware.gov                      Telephone: 213.229.7000
ralph.durstein@delaware.gov                       Facsimile: 213.229.7520
                                                  tboutrous@gibsondunn.com
Victor M. Sher, pro hac vice pending              wthomson@gibsondunn.com
Matthew K. Edling , pro hac vice
pending                                           Andrea E. Neuman, pro hac vice pending
SHER EDLING LLP                                   aneuman@gibsondunn.com
100 Montgomery Street, Suite 1410                 200 Park Avenue
San Francisco, CA 94104                           New York, NY 10166
(628) 231-2500                                    Telephone: 212.351.4000
vic@sheredling.com                                Facsimile: 212.351.4035
matt@sheredling.com
                                                  Thomas G. Hungar, pro hac vice pending
                                                 3
Case 1:20-cv-01429-LPS Document 59 Filed 10/29/20 Page 4 of 14 PageID #: 1480




Attorneys for Plaintiff State of Delaware, ex   thungar@gibsondunn.com
rel. Kathleen Jennings, Attorney General of     1050 Connecticut Avenue, N.W.,
the State of Delaware                           Washington, DC 20036
                                                Telephone: 202.955.8500
                                                Facsimile: 202.467.0539

                                                Joshua D. Dick, pro hac vice pending
                                                jdick@gibsondunn.com
                                                555 Mission Street
                                                San Francisco, CA 94105-0921
                                                Telephone: 415.393.8200
                                                Facsimile: 415.393.8306

                                                Attorneys for Defendants
                                                Chevron Corp. and Chevron U.S.A. Inc.


                                                K&L GATES LLP
                                                /s/ Steven L. Caponi
                                                Steven L. Caponi (No. 3484)
                                                Matthew B. Goeller (No. 6283)
                                                600 N. King Street, Suite 901
                                                Wilmington, DE 19801
                                                Phone: (302) 416-7000
                                                steven.caponi@klgates.com
                                                matthew.goeller@klgates.com

                                                Counsel for Defendants Royal Dutch Shell plc and
                                                Shell Oil Company

                                                ASHBY & GEDDES
                                                /s/ Catherine A. Gaul
                                                Catherine A. Gaul (#4310)
                                                500 Delaware Avenue, 8th Floor
                                                P.O. Box 1150
                                                Wilmington, Delaware 19801
                                                (302) 654-1888
                                                cgaul@ashbygeddes.com

                                                Attorneys for Defendants BP America Inc. and BP
                                                p.l.c.

                                                Of Counsel:

                                                ARNOLD & PORTER KAYE
                                                SCHOLER LLP

                                                4
Case 1:20-cv-01429-LPS Document 59 Filed 10/29/20 Page 5 of 14 PageID #: 1481




                                      Nancy G. Milburn
                                      Diana E. Reiter
                                      250 West 55th Street
                                      New York, NY 10019-9710
                                      Tel: (212) 836-8383
                                      Fax: (212) 836-8689
                                      nancy.milburn@arnoldporter.com
                                      diana.reiter@arnoldporter.com

                                      Jonathan W. Hughes
                                      3 Embarcadero Center, 10th Floor
                                      San Francisco, CA 9411-4024
                                      Tel: (415) 471-3156
                                      Fax: (415) 471-3400
                                      jonathan.hughes@arnoldporter.com

                                      Matthew T. Heartney
                                      John D. Lombardo
                                      777 South Figueroa Street, 44th Floor
                                      Los Angeles, California 90017-5844
                                      Tel: (213) 243-4000
                                      Fax: (213) 243-4199
                                      matthew.heartney@arnoldporter.com
                                      john.lombardo@arnoldporter.com

                                      MORRIS NICHOLS ARSHT & TUNNELL
                                       /s/ Kenneth J. Nachbar
                                      Kenneth J. Nachbar (#2067)
                                      Alexandra M. Cumings (#6146)
                                      1201 North Market Street, 16th Floor
                                      P.O. Box 1347
                                      Wilmington, DE 19899-1347
                                      Tel.: (302) 658-9200
                                      Fax: (302) 422-3013
                                      knachbar@mnat.com
                                      acumings@mnat.com

                                      Of Counsel:

                                      Nathan P. Eimer
                                      Pamela R. Hanebutt
                                      Lisa S. Meyer
                                      EIMER STAHL LLP
                                      224 South Michigan Avenue, Suite 1100
                                      Chicago, IL 60604
                                      Tel: (312) 660-7600

                                     5
Case 1:20-cv-01429-LPS Document 59 Filed 10/29/20 Page 6 of 14 PageID #: 1482




                                      neimer@eimerstahl.com
                                      phanebutt@eimerstahl.com
                                      lmeyer@eimerstahl.com

                                      Robert E. Dunn
                                      EIMER STAHL LLP
                                      99 S. Almaden Blvd. Suit 662
                                      San Jose, CA 95113
                                      Tel: (669) 231-8755
                                      rdunn@eimerstahl.com

                                      Attorneys for Defendant CITGO Petroleum
                                      Corporation.

                                      RICHARDS, LAYTON & FINGER, P.A.
                                      /s/ Jeffrey L. Moyer
                                      Jeffrey L. Moyer (#3309)
                                      Christine D. Haynes (#4697)
                                      One Rodney Square
                                      920 North King Street
                                      Wilmington, DE 19801
                                      (302) 651-7700
                                      moyer@rlf.com
                                      haynes@rlf.com

                                      Of Counsel:

                                      CRAVATH, SWAINE & MOORE LLP
                                      Kevin Orsini (pro hac vice forthcoming)
                                      Vanessa A. Lavely (pro hac vice forthcoming)
                                      825 Eighth Avenue
                                      New York, NY 10019
                                      Tel: (212) 474-1718
                                      Fax: (212) 474-3700
                                      E-mail: korsini@cravath.com
                                      E-mail: vlavely@cravath.com

                                      Attorneys for Defendant Occidental Petroleum
                                      Corporation

                                      ECKERT SEAMANS CHERIN & MELLOTT,
                                      LLC
                                      /s/ Colleen D. Shields__________________
                                      Colleen D. Shields, Esq. (I.D. No. 3138)
                                      Patrick M. Brannigan, Esq. (I.D. No. 4778)
                                      222 Delaware Avenue, 7th Floor

                                     6
Case 1:20-cv-01429-LPS Document 59 Filed 10/29/20 Page 7 of 14 PageID #: 1483




                                      Wilmington, DE 19801
                                      Telephone: (302) 574-7400
                                      Fax: (302) 574-7401
                                      Email: cshields@eckertseamans.com
                                      Email: arogin@eckertseamans.com

                                      SHOOK, HARDY & BACON L.L.P.
                                      Tristan L. Duncan (pro hac vice forthcoming)
                                      Daniel B. Rogers (pro hac vice forthcoming)
                                      William F. Northrip (pro hac vice forthcoming)
                                      2555 Grand Blvd.
                                      Kansas City, MO 64108
                                      Phone: (816) 474-6550
                                      Email: tlduncan@shb.com
                                      Email: drogers@shb.com
                                      Email: wnorthrip@shb.com

                                      Attorneys for Defendant Murphy USA Inc.

                                      HUNTON ANDREWS KURTH LLP
                                      /s/ Dain De Souza
                                      Dain De Souza (Delaware Bar No. 5737)
                                      1111 Brickell Avenue, Suite 2500
                                      Miami, Florida 33131
                                      Tel: (305) 810-2531
                                      DDesouza@HuntonAK.com

                                      Shannon S. Broome (pro hac vice forthcoming)
                                      Ann Marie Mortimer (pro hac vice forthcoming)
                                      50 California Street
                                      San Francisco, CA 94111
                                      Tel: (415) 975-3718
                                      SBroome@HuntonAK.com
                                      AMortimer@HuntonAK.com

                                      Shawn Patrick Regan (pro hac vice forthcoming)
                                      200 Park Avenue
                                      New York, NY 10166
                                      Tel: (212) 309-1046
                                      SRegan@HuntonAK.com

                                      Attorneys for Defendants Marathon Petroleum
                                      Corporation, Marathon Petroleum Company LP,
                                      and Speedway LLC

                                      WOMBLE BOND DICKINSON (US) LLP

                                     7
Case 1:20-cv-01429-LPS Document 59 Filed 10/29/20 Page 8 of 14 PageID #: 1484




                                      /s/ Kevin J. Mangan
                                      Kevin J. Mangan (DE No. 3810)
                                      Kristen H. Cramer (DE No. 4512)
                                      Nicholas T. Verna (DE No. 6082)
                                      1313 North Market Street, Suite 1200
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 252-4320
                                      Facsimile: (302) 252-4330
                                      Email: kevin.mangan@wbd-us.com
                                      Email: kristen.cramer@wbd-us.com
                                      Email: nick.verna@wbd-us.com

                                      Of Counsel:

                                      MCGUIREWOODS LLP
                                      Andrew G. McBride
                                      (pro hac vice forthcoming)
                                      2001 K Street N.W.
                                      Washington, D.C. 20006
                                      Telephone: (202) 857-1700
                                      Email: amcbride@mcguirewoods.com
                                      Amanda S. Hawkins
                                      (pro hac vice forthcoming)
                                      501 Fayetteville Street
                                      Raleigh, NC 2760
                                      Telephone: (919) 755-6600
                                      Email: ashawkins@mcguirewoods.com

                                      Attorneys for American Petroleum Institute

                                      WHITE AND WILLIAMS LLP
                                      /s/ Christian J. Singewald
                                      CHRISTIAN J. SINGEWALD (#3542)
                                      600 N. King Street
                                      Suite 800
                                      Wilmington, DE 19801
                                      (302) 654-0424

                                      Attorney for Defendant, Devon Energy Corporation

                                      CHIPMAN BROWN CICERO & COLE, LLP
                                      /s/ Paul D. Brown
                                      Paul D. Brown (#3903)
                                      Hercules Plaza
                                      1313 N. Market Street, Suite 5400
                                      Wilmington, DE 19801

                                     8
Case 1:20-cv-01429-LPS Document 59 Filed 10/29/20 Page 9 of 14 PageID #: 1485




                                      Tel.: (302) 295-0194
                                      brown@ChipmanBrown.com

                                      Of Counsel:

                                      CROWELL & MORING LLP
                                      Kathleen Taylor Sooy, pro hac vice forthcoming
                                      Tracy A. Roman, pro hac vice forthcoming
                                      1001 Pennsylvania Avenue, N.W.
                                      Washington, D.C. 20004
                                      Tel.: (202) 624-2500
                                      ksooy@crowell.com
                                      troman@crowell.com

                                      Honor R. Costello, pro hac vice forthcoming
                                      590 Madison Avenue, 20th Fl.
                                      New York, NY 10022
                                      Tel.: (212) 223-4000
                                      hcostello@crowell.com

                                      Attorneys for Defendants CNX Resources
                                      Corp. and CONSOL Energy Inc.

                                      DUANE MORRIS LLP
                                      /s/ Oderah C. Nwaeze
                                      Oderah C. Nwaeze (#5697)
                                      222 Delaware Avenue, Suite 1600
                                      Wilmington, DE 19801-1659
                                      Telephone: (302) 657 4924
                                      E-mail: ONwaeze@duanemorris.com

                                      SHOOK HARDY & BACON LLP
                                      Michael F. Healy, pro hac vice forthcoming
                                      One Montgomery St., Suite 2600
                                      San Francisco, CA 94104
                                      Telephone: (415) 544-1942
                                      E-mail: mfhealy@shb.com

                                      Michael L. Fox, pro hac vice forthcoming
                                      DUANE MORRIS LLP
                                      Spear Tower
                                      One Market Plaza, Suite 2200
                                      San Francisco, CA 94105-1127
                                      Telephone: (415) 957-3092
                                      E-mail: MLFox@duanemorris.com



                                     9
Case 1:20-cv-01429-LPS Document 59 Filed 10/29/20 Page 10 of 14 PageID #: 1486




                                      Attorneys for Defendant
                                      OVINTIV INC.

                                      PAUL, WEISS, RIFKIND, WHARTON &
                                      GARRISON LLP
                                       /s/ Matthew D. Stachel
                                      Daniel A. Mason (#5206)
                                      Matthew D. Stachel (#5419)
                                      500 Delaware Avenue, Suite 200
                                      Post Office Box 32
                                      Wilmington, DE 19899-0032
                                      Tel.: (302) 655-4410
                                      Fax: (302) 655-4420
                                      dmason@paulweiss.com
                                      mstachel@paulweiss.com

                                      Of Counsel:

                                      PAUL, WEISS, RIFKIND, WHARTON &
                                      GARRISON LLP
                                      Theodore V. Wells, Jr., pro hac vice pending
                                      Daniel J. Toal, pro hac vice pending
                                      Yahonnes Cleary, pro hac vice pending
                                      Caitlin E. Grusauskas, pro hac vice pending
                                      1285 Avenue of the Americas
                                      New York, NY 10019-6064
                                      Tel.: (212) 373-3000
                                      Fax: (212) 757-3990
                                      twells@paulweiss.com
                                      dtoal@paulweiss.com
                                      ycleary@paulweiss.com
                                      cgrusauskas@paulweiss.com

                                      Attorneys for Defendants Exxon Mobil
                                      Corporation, ExxonMobil Oil Corporation, and
                                      XTO Energy Inc.

                                      MCCARTER & ENGLISH LLP
                                      /s/ Michael P. Kelly
                                      Michael P. Kelly (#2295)
                                      Daniel J. Brown (#4688)
                                      Alexandra M. Joyce (#6423)
                                      Renaissance Centre
                                      405 N. King St., 8th Floor
                                      Wilmington, DE 19801
                                      (302) 984-6331

                                     10
Case 1:20-cv-01429-LPS Document 59 Filed 10/29/20 Page 11 of 14 PageID #: 1487




                                      mkelly@mccarter.com
                                      djbrown@mccarter.com
                                      ajoyce@mccarter.com

                                      Attorneys for Defendants ConocoPhillips,
                                      ConocoPhillips Company, Phillips 66, and Phillips
                                      66 Company

                                      RICHARDS LAYTON & FINGER, P.A.
                                      /s/ Robert W. Whetzel___________________
                                      Robert W. Whetzel (#2288)
                                      Tel: (302) 651-7634
                                      Fax: (302) 651-7701
                                      One Rodney Square
                                      902 North King Street
                                      Wilmington, DE 19801
                                      whetzel@rlf.com

                                      Of Counsel:

                                      VINSON & ELKINS L.L.P
                                      Patrick W. Mizell*
                                      Matthew R. Stammel*
                                      Stephanie L. Noble*
                                      Brooke A. Noble*
                                      1001 Fannin Street, Suite 2500
                                      Houston, Texas 77002
                                      Tel: (713) 758-2932
                                      Fax: (713) 615-9935
                                      pmizell@velaw.com
                                      mstammel@velaw.com
                                      snoble@velaw.com
                                      bnoble@velaw.com

                                      Mortimer H. Hartwell*
                                      555 Mission Street, Suite 2000
                                      San Francisco, CA 94105
                                      Tel: (415) 979-6930
                                      Fax: (415) 807-3358
                                      mhartwell@velaw.com

                                      *pro hac vice application forthcoming

                                      Attorneys for Apache Corporation

                                      WHITE AND WILLIAMS LLP

                                     11
Case 1:20-cv-01429-LPS Document 59 Filed 10/29/20 Page 12 of 14 PageID #: 1488




                                      /s/ Joseph J. Bellew ____________________
                                      Joseph J. Bellew (#4816)
                                      600 N. King Street, Suite 800
                                      Wilmington, DE 19801-3722
                                      Telephone: (302) 467-4532
                                      Facsimile: (302) 467-4540
                                      Email: bellewj@whiteandwilliams.com

                                      BAKER BOTTS L.L.P.
                                      J. Scott Janoe (pro hac vice pending)
                                      910 Louisiana Street, Suite 3200
                                      Houston, Texas 77002-4995
                                      Telephone: (713) 229-1553
                                      Facsimile: (713) 229-7953
                                      Email: scott.janoe@bakerbotts.com

                                      Megan Berge (pro hac vice pending)
                                      700 K Street, N.W.
                                      Washington, D.C. 20001-5692
                                      Telephone: (202) 639-1308
                                      Facsimile: (202) 639-1171
                                      Email: megan.berge@bakerbotts.com

                                      Attorneys for Defendant HESS CORPORATION

                                      WHITE AND WILLIAMS LLP
                                      /s/ Joseph J. Bellew ____________________
                                      Joseph J. Bellew (#4816)
                                      600 N. King Street, Suite 800
                                      Wilmington, DE 19801-3722
                                      Telephone: (302) 467-4532
                                      Facsimile: (302) 467-4540
                                      Email: bellewj@whiteandwilliams.com

                                      BAKER BOTTS L.L.P.
                                      J. Scott Janoe (pro hac vice pending)
                                      910 Louisiana Street, Suite 3200
                                      Houston, Texas 77002-4995
                                      Telephone: (713) 229-1553
                                      Facsimile: (713) 229-7953
                                      Email: scott.janoe@bakerbotts.com

                                      Megan Berge (pro hac vice pending)
                                      700 K Street, N.W.
                                      Washington, D.C. 20001-5692
                                      Telephone: (202) 639-1308

                                     12
Case 1:20-cv-01429-LPS Document 59 Filed 10/29/20 Page 13 of 14 PageID #: 1489




                                      Facsimile: (202) 639-1171
                                      Email: megan.berge@bakerbotts.com

                                      Attorneys for Defendant MURPHY OIL
                                      CORPORATION

                                      ABRAMS & BAYLISS LLP
                                      /s/ Michael A. Barlow
                                      Michael A. Barlow (#3928)
                                      20 Montchanin Road, Suite 200
                                      Wilmington, Delaware 19807
                                      (302) 778-1000
                                      barlow@abramsbayliss.com

                                      ORRICK, HERRINGTON & SUTCLIFFE LLP
                                      Robert P. Reznick (pro hac vice application
                                      pending)
                                      1152 15th Street NW
                                      Washington, DC 20005
                                      (202) 339-8600
                                      rreznick@orrick.com

                                      James Stengel (pro hac vice application pending)
                                      Marc R. Shapiro
                                      51 West 52nd Street
                                      New York, New York 10019-6142
                                      (212) 506-5000
                                      jstengel@orrick.com

                                      Catherine Y. Lui (pro hac vice application pending)
                                      405 Howard Street
                                      San Francisco, California 94105-2669
                                      (415) 773-5571
                                      clui@orrick.com

                                      Attorneys for Marathon Oil Corporation

                                      RICHARDS, LAYTON & FINGER, P.A.
                                      /s/ Robert W. Whetzel____________
                                      Robert W. Whetzel (#2288)
                                      Blake Rohrbacher (#4750)
                                      One Rodney Square
                                      920 N. King Street
                                      Wilmington, DE 19801
                                      302-651-7700
                                      whetzel@rlf.com

                                     13
Case 1:20-cv-01429-LPS Document 59 Filed 10/29/20 Page 14 of 14 PageID #: 1490




                                               Of Counsel:

                                               KIRKLAND & ELLIS LLP
                                               Anna Rotman, P.C.
                                               609 Main Street
                                               Suite 4500
                                               Houston, TX 77002
                                               713-836-3750
                                               anna.rotman@kirkland.com


Attorneys for Defendants Total S.A. and Total Specialties USA Inc.




SO ORDERED:

                                           _______________________________
                                           Hon. Leonard P. Stark, District Judge




                                              14
